Citation Nr: 0835117	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  06-20 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to July 
1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss and tinnitus

In September 2008, this appeal was advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran's left ear hearing loss first manifested many 
years after service and is not related to his service or to 
any aspect thereof.

2.  The veteran's right ear hearing loss does not meet the 
criteria for consideration as a disability for VA purposes.

3.  The veteran's tinnitus first manifested after service and 
is not related to his service or to any aspect thereof.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
sensorineural hearing loss and tinnitus, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

The veteran asserts that while his official military 
occupational specialty was administrative clerk, he was 
exposed to acoustic trauma in service as a result of his 
workspace being located in an aircraft hanger and being near 
the flight line.  He contends that because he had no post-
military noise exposure that this in-service exposure to 
acoustic trauma caused his current hearing loss and tinnitus.  
The veteran's service medical records do not show clinical 
evidence of either hearing loss by VA standards or tinnitus 
at any time during active service.  The May 1957 service 
separation examination did not find hearing loss that met VA 
standards and his ears were found to be normal.  

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of the 
frequencies are 26 decibels or more; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

The first post-service medical evidence showing complaints of 
or treatment for hearing loss and tinnitus is dated in July 
2000.  At that time, the veteran complained of tinnitus in 
the left ear.  He denied a history of noise exposure in the 
military, and stated that he believed he had normal hearing.  
Audiological evaluation, however, revealed mild to severe 
high frequency sensorineural hearing loss from 4000 to 8000 
Hz in the right ear, and moderate conductive hearing loss 
through 1000 Hertz in the left ear, with mild to severe high 
frequency sensorineural hearing loss from 4000 to 8000 Hertz.  
The specific decibel loss was not recorded.  The audiologist 
felt that the veteran's tinnitus was consistent with cochlear 
pathology.  The veteran was referred for further audiological 
evaluation.  

On follow up evaluation in August 2000, the veteran reported 
a several-year history of ringing in his ears, worse in the 
left than on the right.  Audiological examination revealed a 
20-30 decibel conductive hearing loss in the left ear.  The 
specific decibel loss was not otherwise recorded.  The 
veteran stated that he was not bothered by his hearing loss.

The veteran underwent VA audiological examination in April 
2005.  At the time of the examination he described his 
primary problems as hearing loss, otalgia, and tinnitus in 
his left ear.  He stated that he had had constant unilateral 
tinnitus for many years, and hearing loss for only a few 
years.  He described his left ear pain as intermittent in 
nature.  With regard to military noise exposure, the veteran 
stated that he had worked in a tower hanger and was near the 
flight line, although he had not worked directly on the 
flight line.  He had no post-military occupational noise 
exposure.

Audiological examination revealed bilateral sensorineural 
hearing loss.  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
20
25
LEFT
65
50
60
60
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear, and of 92 percent in the left ear.  
The findings in the right ear did not meet VA criteria for 
consideration as a hearing loss disability.  38 C.F.R. § 
3.385.  

In addressing whether the hearing loss in the left ear and 
tinnitus were related to his active service, the examiner 
determined that because the veteran's hearing was normal at 
the time of his separation from service, it was not likely 
that his left ear hearing loss and tinnitus were the result 
of or related to his military service.  

In this case, audiological testing of the right ear did not 
reveal thresholds for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz of 40 decibels or more, or 
thresholds of 26 decibels or more for at least three of these 
frequencies.  Additionally, at no time has the veteran's 
speech recognition score using the Maryland CNC Test for the 
right ear been less than 94 percent.  Thus, the Board finds 
that the right ear hearing loss does not meet the criteria to 
qualify as a disability for VA purposes.  38 C.F.R. § 3.385 
(2007).  Accordingly, service connection for right ear 
hearing loss is not warranted.  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  In the absence of proof 
of a present disability, there can be no valid claim for 
service connection for right ear hearing loss.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

Similarly, the Board finds that service connection for 
hearing loss in the left ear and tinnitus is not warranted.  

Given the length of time between the veteran's separation 
from service and the initial record of diagnosis, the veteran 
is not entitled to service connection for left ear hearing 
loss or tinnitus on a presumptive basis.  Additionally, in 
view of the lengthy period without evidence of treatment, 
there is no evidence of a continuity of treatment, which 
weighs heavily against the claims.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no competent, probative evidence 
establishing a medical nexus between military service and the 
veteran's tinnitus and hearing loss in the left ear.  Rather, 
the evidence of record only weighs against such a finding.  
Thus, service connection is not warranted.  Boyer v. West, 
210 F.3d 1351 (Fed. Cir. 2000).

The Board has considered the veteran's assertions that his 
hearing loss and tinnitus are related to his service.  
However, to the extent that the veteran ascribes his current 
hearing loss and tinnitus to exposure to noise in service, 
his opinion is not probative.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (layperson is generally not competent to 
opine on matter requiring knowledge of medical principles).  
While the veteran purports that his symptoms after service 
support the current diagnosis by a medical professional, his 
statements alone are not competent to provide the medical 
nexus and a medical professional has not made this 
connection.  Thus, the veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

In sum, the Board finds that the weight of the credible 
evidence demonstrates that the veteran's current tinnitus and 
hearing loss first manifested after service and are not 
related to his active service or any incident therein.  As 
the preponderance of the evidence is against the veteran's 
claims for service connection for hearing loss and tinnitus, 
the claims must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005, and a rating 
decision in May 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the May 2006 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.   Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


